           Case 1:20-cv-03266-NRB Document 7 Filed 07/01/20 Page 1 of 1




                               UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF NEW YORK
                                        UNITED STATES COURTHOUSE
                                             500 PEARL STREET
                                            NEW YORK, NY 10007

   NAOMI REICE BUCHWALD                                                                            (212) 805-0194
UNITED STATES DISTRICT JUDGE


                                                                                             July 1, 2020

Mr. Samuel Feldman
Orloff, Lowenbach, Stifelman & Siegel, P.A.
44 Whippany Road, Suite 100
Morristown, NJ 07960


                  Re: Verano Development, Inc. v. Bolivarian Republic of Venezuela
                                      20 Civ. 3266 (NRB)

Dear Counsel:

        A review of the docket sheet in the above-captioned matter indicates that your complaint was filed
on April 25, 2020, and that, as of today’s date, the complaint has not been served on the defendant. Rule
4(m) of the Federal Rules of Civil Procedure, as amended as of January 1, 2018, provides:

                 If a defendant is not served within 90 days after the complaint is filed, the
                 court — on motion or on its own after notice to the plaintiff — must
                 dismiss the action without prejudice against that defendant or order that
                 service be made within a specified time. But if the plaintiff shows good
                 cause for the failure, the court must extend the time for service for an
                 appropriate period.

        While Rule 4(m) creates an exception to the 90-day service rule for service upon a foreign state,
see Fed. R. Civ. P. 4(m) (noting inapplicability of subdivision to service pursuant to Rule 4(j)(1)), that
exception does not apply in this circuit if the plaintiff does not attempt to effectuate service during the 90-
day period. See USHA (India), Ltd. v. Honeywell Int’l, Inc., 421 F.3d 129, 133-34 (2d Cir. 2005). Thus,
unless you achieve service or can demonstrate efforts to do so, this matter will be dismissed without
prejudice on July 30, 2020.


                                                           Very truly yours,


                                                           ______________________________
                                                           Naomi Reice Buchwald
                                                           United States District Judge
